Citation Nr: 0207438	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including lung carcinoma, claimed as due to toxic chemical 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to June 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which, in pertinent part, denied 
service connection for a respiratory disorder.  The veteran 
was notified of this decision in August 1998.  A notice of 
disagreement was received in November 1998.  The statement of 
the case was issued in December 1998, and a substantive 
appeal addressing this issue was received in January 1999.  A 
personal hearing was held before a member of the Board at the 
RO (i.e. a Travel Board hearing) in April 1999.  In October 
1999, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


REMAND

In his VA Form 9 (substantive appeal), the veteran indicated 
that he wanted a Travel Board hearing.  Such a hearing must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  A Travel Board hearing was held before a member of 
the Board in April 1999.  Unfortunately, this member is no 
longer employed at the Board.  In March 2002, the veteran was 
offered an opportunity to have another hearing before the 
member of the Board who will participate in the decision in 
his case, and by a statement received in April 2002, he 
indicated that he wanted another Travel Board hearing.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




